—Order, Supreme Court, New York County (Barry Cozier, J.), entered October 29, 1998, which granted defendants-respondents’ motion pursuant to CPLR 3013, 3016 (b) and 3211 (a) (7) to dismiss the plaintiff’s fourth and fifth causes of action, and to dismiss the entire complaint as against defendant William Coluccio, unanimously affirmed, without costs.
Plaintiffs, in support of their causes of action for fraud, have failed to articulate a misrepresentation of a material existing fact, or a basis for justifiable reliance upon such misrepresentations as are alleged, and, accordingly, the fraud causes were properly dismissed (see, New York Univ. v Continental Ins. Co., 87 NY2d 308, 318). Also proper was the motion court’s dismissal of the complaint as against individual defendant Coluccio. Even when liberally construed, and viewed in the light most favorable to plaintiffs (see, supra), the complaint does not *165sufficiently allege defendant Coluccio’s abuse of the corporate form and, accordingly, fails to state grounds upon which the corporate veil might be pierced in order to assign liability against Coluccio personally (see, Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 142). Concur— Ellerin, P. J., Wallach, Lerner and Friedman, JJ.